CaSe: 1216-Cr-OO224-PAG DOC #Z 158 Filed: 04/03/19 l Of l. Page|D #Z 2228

MINUTES OF PROCEEDI`NGS
United States District C01111, NolThem District of Ohio, Eastem Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States of America, DATE: April 3 , 2019
Plaintiff(S), CASE NO. l:l6CR224
vs. JUDGE PATRICLA A. GAUGHAN
Bogdan Nicolescu and Radu Miclaus, COURT REPORTER: George Staiduhar
Defendant S .
TRIAL TO _ COURT j .TURY
|:| OPENING STATEMENTS OF COUNSEL
PLTF'S CASE |:| BEGUN § CONTINUED & NOT CONCLUDED |:' CONCLUDED
DEFT'S CASE |:‘ BEGUN |:| CONTINUED & |:| NOT CONCLUDED |:| CONCLUDED
§ TESTIMONY TAKEN (See witness list)
|:| REBUTTAL OF PLTF |:| SURREBUTTAL OF DEFT
|:| FINAL ARGUMENTS |:| CHARGE TO THE IURY
§ ADJoURNED UNTIL 4/4/19 AT 9100 a-m-
|:‘ EXHIBITS LOCATED IN

|:| /s/ Patricia A. Gaughan
EXHIBITS RETURNED TO COUNSEL

5_0 hrs_ Patricia A. Gaughan, U.S. District C 01111 Judge

 

